DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 03/04/2020 have been considered by the examiner (see attached PTO-1449 forms).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a new method for iteratively identifying parameters of an equivalent circuit model of battery, the method comprising: 
step (1): dividing the battery model parameters into a first part and a second part; 
step (2): setting initial values for the first part, and identifying the second part with a least square method; 
step (3): determining whether the obtained values of the second part meet requirements of the equivalent circuit model of battery; 
if the requirements are not met, the parameters that do not meet the requirements in the second part are set to zeros, so that all the parameters in the second part are known at this time; the parameters in the first part are identified with the least square method, and going to step (4); 
if the requirements are met, the parameters in the first part are directly identified with the least square method, and going to step (4); 
step (4): determining whether the obtained values of the first part meet the requirements of the equivalent circuit model of battery; 
if the requirements are not met, the parameters that do not meet the requirements in the first part are set to zeros, and going to step (5); 
if the requirements are met, going to step (5); 
step (5): terminating the iterative identification process if the parameters in the first part and the second part meet the requirements; otherwise, returning to step (2) to continue the iterative calculation…
and thus grouped as Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations. 

Federal Register / Vol. 84, No. 4/ Monday, January 7, 2019 / Notices” – page 55, second column) nor include additional elements that are sufficient to amount to significantly more than the judicial exception insufficient to qualify as “significantly more”  see MPEP 2106.05(h).

Dependent claims 2-5 when analyzed as a whole are patent ineligible under 35 U.S.C. §101 because the dependent claims fail to establish that the claims are not directed to an abstract idea as they are directed mathematical concepts and/or mental processes and do not add significantly more to the abstract idea.

	
Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:

Claim 1 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, determining whether the obtained values of the second part meet requirements of the equivalent circuit model of battery; if the requirements are not met, the parameters that do not meet the requirements in the second part are set to zeros, so that all the parameters in the second part are known at this time; the parameters in the first part are identified with the least square method, and going to step (4); if the requirements are met, the parameters in the first part are directly identified with the least square method, and going to step (4); step (4): determining whether the obtained values of the first part meet the requirements of the equivalent circuit model of battery; if the requirements are not met, the parameters that do not meet the requirements in the first part are set to zeros, and going to step (5); if the requirements are met, going to step (5); step (5): terminating the iterative identification process if the parameters in the first part and the second part meet the requirements; otherwise, returning to step (2) to continue the iterative calculation, in combination with all other limitations in the claim(s) as defined by applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Subbaraman et al. (US Patent Application Publication 2019/0036356 A1) discloses aspects of a battery model defined as an equivalent circuit having electrical properties of battery cells;
CLAUVELIN et al. (US Patent Application Publication 2018/0267089 A1) discloses a model for isolation paths modeled as RC circuits used in a least-square estimator for predicting isolation parameters values;

KAWAI et al. (US Patent Application Publication ….) discloses a parameter estimator configured to estimate, based on the first and second deviations, a correction 
Klein et al. (US Patent Application Publication 2017/0288414 A1) discloses a method of managing a battery system using a battery management system by applying a battery model based on the measured characteristics and the estimated parameters of the battery cells and updating at least a portion of the estimated parameters based at least in part on the estimation of the states of the battery cells;
Baba et al. (US Patent Application Publication 2015/0051853 A1) discloses an apparatus for parameter estimation by performing parameter identification of an equivalent circuit model of a target system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862